Name: 98/509/EC: Council Decision of 18 June 1998 on the conclusion of an Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  European Union law;  Asia and Oceania;  marketing
 Date Published: 1998-08-17

 Avis juridique important|31998D050998/509/EC: Council Decision of 18 June 1998 on the conclusion of an Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand Official Journal L 229 , 17/08/1998 P. 0061 - 0061COUNCIL DECISION of 18 June 1998 on the conclusion of an Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand (98/509/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228(2), first sentence, and (3), first subparagraph, and Article 228(4) thereof,Having regard to the proposal of the Commission,Whereas the Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand has been negotiated and initialled on 19 July 1996 and should be approved;Whereas certain tasks for implementation have been attributed to the Joint Committee established by the Agreement, and in particular the power to amend certain aspects of the Sectoral Annexes thereto;Whereas the appropriate internal procedures should be established to ensure the proper functioning of the Agreement, and whereas it is necessary to empower the Commission to make certain technical amendments to the Agreement and to take certain decisions for its implementation,HAS DECIDED AS FOLLOWS:Article 1The Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand, including its Annexes and the Joint Declarations attached thereto, are hereby approved on behalf of the European Community.The text of the Agreement, the Annexes and the Joint Declarations attached to this Decision.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community and to transmit, on behalf of the Community, the note provided for in Article 14 of the Agreement (1).Article 31. The Commission shall represent the Community and the Joint Committee provided for in Article 12 by the Commission, assisted by the special committee designated by the Council. The Commission shall proceed, after consultation with this special Committee, to the appointments, notifications, exchange of information and requests for verifications referred to in Article 8(2) and Article 12(4)(c), (d) and (e) of the Agreement.2. The position of the Community with regard to decisions to be taken by the Joint Committee shall be determined, with regard to amendments of Sections I to IV of the Sectoral Annexes (Article 12(4)(a) and (b) and (6) of the Agreement) and verification of compliance in accordance with Article 8 and Article 12(6)(d) of the Agreement by the Commission following consultation of the special committee referred to in paragraph 1 of this Article.3. In all other cases the position of the Community in the Joint Committee shall be determined by the Council, acting by qualified majority on a proposal from the Commission.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 18 June 1998.For the CouncilThe PresidentG. STRANG(1) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities.